ORDER
PER CURIAM.
Calvin Nelson appeals the judgment of the motion court denying his Rule 29.15 motion for postconviction relief following an evidentiary hearing. Mr. Nelson sought to vacate his convictions for three counts of statutory sodomy in the first degree, section 566.062, RSMo 2000, and sentences of three concurrent terms of thirty years imprisonment. He claims that the motion court clearly erred in denying his motion because he received ineffective assistance of counsel at trial. The judgment of the motion court is affirmed. Rule 84.16(b).